Citation Nr: 1736397	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-03 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicide agents in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1964 to December 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 RO decision.

A hearing was held in December 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in February and May 2017. As the Veteran has waived initial RO review of this evidence, the Board will consider it. 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim. 

The Veteran contends that he currently suffers from ischemic heart disease, as a result of his in-service exposure to herbicide agents. He contends that he was exposed to herbicides while serving aboard ships in the Vietnam area of operations. At the Board hearing, he testified, "...When I was over there, I was in blue water but ... I was on aircraft carriers." He essentially asserted that he was exposed to Agent Orange from the airplanes and helicopters that landed on the ship. See hearing transcript at page 8.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service, even if there is no record of such disease during service. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. §§ 3.307 (a)(6). This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307 (a)(6)(ii). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 101 (29)(A); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a) (2016); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).

In a memorandum received from the National Personnel Records Center (NPRC) in July 1999, the NPRC verified that the Veteran served in Vietnam from August 2 to 5, 1964, May 22, 1967 to June 29, 1967, July 21, 1967 to August 15, 1967, and September 8, 1967 to October 6, 1967. However, the attached service personnel records show that he was aboard ships that were in the "Vietnam area of operations" on those dates. The AOJ has conceded the Veteran's exposure to herbicide agents based on the NPRC's verification, but based on a complete review of the file, the Board finds that additional development is required as to the Veteran's claimed service in the Republic of Vietnam. See McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board, as the final trier of fact, is not constrained by favorable determinations below.")

The Veteran's service personnel records reflect that he served in the U.S. Navy aboard the USS Constellation (CVA-64) in 1964-1965, and aboard the USS Hornet (CVS-12) in 1967.

In April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation: providing compensation to veterans based on the likelihood of exposure to herbicides. Gray v. McDonald, 27 Vet. App. 313, 326 (2015). As a result of the Gray decision, the VBA revised its Live Manual as to which bodies of water in Vietnam constitute inland waterways. The revised M21-1 defines coastal harbor waters as offshore, not inland waterways (see VBA Manual IV.ii.1.H.2.b.). See VBA Manual M21-1, IV.ii.1.H.2.c.

VBA also updated its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (most recently updated July 28, 2017). The USS Constellation and USS Hornet are not identified in the C&P provided list of ships that have confirmed service on Vietnam's inland waterways, docked to a shore or pier in Vietnam, or operated on close coastal waters for extended periods with evidence that crew members went ashore during the time the Veteran was aboard.

On remand, the AOJ should attempt to verify the Veteran's claimed service in the Republic of Vietnam during the Vietnam era.

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). The Veteran recently submitted summaries of private medical records from Parkview Medical Center and Dr. R.V., reflecting that coronary artery disease is included in his problem list. Treatment records should be obtained from this treatment provider.

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain relevant private and VA medical records regarding treatment or evaluation of heart disease.

In particular, attempt to obtain private records of treatment for heart disease from Parkview Medical Center and Dr. R.V. (see private medical records received in May 2017).

If any records are unavailable, the claims file must be documented to this effect, and the Veteran notified.

2. Attempt to obtain verification of service in the Republic of Vietnam.

3. Then readjudicate the claim on appeal, with consideration of additional evidence received since the September 2016 supplemental statement of the case. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




